DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure 
In claim 18, limitation “a displacement device configured to move the sensor unit relative to the object” has support found in specification paragraph 20 and is disclosed as “as already mentioned, the sensor unit can be moved in different ways relative to the object. Therefore, the sensor unit is moved by displacing the industrial truck itself relative to the object. For example, the industrial truck can be moved forward toward the object or away from the object between two position measurements along the z-axis. According to one embodiment, the sensor unit can also be moved relative to the object by retracting or advancing a thrust mast of the industrial truck bearing the load-bearing means, and/or by retracting or advancing a lift mast of the industrial truck bearing the load-bearing means. Accordingly by advancing the thrust mast, the sensor unit can be moved the first distance along the first direction of movement, along the z- axis, and the second distance by then advancing the lift mast, along the y-axis, along the second direction of movement.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 20200061811) (hereinafter Iqbal) in view of Bell et al. (US 20110218670) (hereinafter Bell).
Regarding claim 1, Iqbal teaches A method for calibrating a sensor unit on a load-bearing device of an industrial truck (see Iqbal paragraph 82 regarding method for an autonomous forklift lifting a pallet with camera.), comprising the steps of: 
(a) determining a first position of the sensor unit relative to an object remotely located relative to the industrial truck and issuing a first position signal indicative thereof (see Iqbal paragraph 78-80 regarding detecting an object to be grasped and determining the position of that object in space and what position to move grabber to in order to grab it. This is a ; 
(b) displacing the sensor unit relative to the object in a first direction by a prescribed distance and issuing a first direction signal indicative thereof (see Iqbal paragraph 78-80 regarding moving the grabber to the determined position in order to grab the object. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet, where it is obvious that an implementation of the movement would involve vehicle driving and steering, fork thrust, and fork lift.); 
(c) determining a second position of the sensor unit relative to the object and issuing a second position signal indicative thereof (see Iqbal paragraph 78-80 regarding determining whether the position the grabber was moved to is proper for the camera view, involving the determination of the second position in space. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.); and 
the computer processor responsive to the first and second position signals and the first direction signal to determine a first distance between the first and second positions of the sensor unit for calibrating the sensor unit (see Iqbal paragraph 78-80 regarding determining whether the position the grabber was moved to is proper for the camera view, involving the determination of the second position in space- the calibration of the camera is interpreted as the processor determining that the camera has a "proper view of the object to be grasped" as taught by Iqbal paragraph 80. This calibration involves the determination of the distance between the first and second position points in space as part of the calculations of moving between them. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.).

Bell, in a similar field of endeavor, teaches (d) determining a spatial orientation of the sensor unit relative to the load-bearing device using a computer processor (see Bell paragraphs 21 and 29 where it is obvious that in order for an automated sensor unit to determine how to engage a fork with a pallet when the fork is in view of the sensor, the spatial orientation of the fork relative to the sensor is determined by the processor),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Iqbal to include the teaching of Bell by incorporating the fork-camera spatial considerations of Bell’s system of automated forklift process determination parameters to the grabber position determination considerations of Iqbal, which are known to be adaptable to the forklift environment. One of ordinary skill would recognize that Iqbal and Bell are analogous in the field of automated forklift procedures and programming.
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 2, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the object is a load carrier configured to be picked up by the industrial truck (see Bell paragraph 26 regarding forklift and pallet).  

Regarding claim 3, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the load-bearing device comprises a fork arm projecting from a fork shank (see Bell paragraph 26 regarding fork of forklift); and 
further comprising the step of: 
configuring the sensor unit to mount to one of the fork shank and the fork arm (see Bell paragraph 34 and figure 2 regarding forklift and sensor array mounted on fork arm).  
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 4, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the step of: 
predetermining an orientation of the load-bearing device relative to the object (see Bell paragraphs 21 and 29 regarding engaging a load to be carried with a forklift- it is obvious that in an initial state, the fork will be in any arbitrary, yet predetermined [by circumstance], position before any action to move it is taken).  

Regarding claim 5, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the step of: 
predetermining a reference position for the sensor unit relative to the object (see Bell paragraphs 21 and 29 regarding engaging a load to be carried with a forklift- it is obvious that in an initial state, the sensor unit of the forklift will be in any arbitrary, yet predetermined [by circumstance], position before any action to move it is taken).  
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 6, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the step of: 
predetermining at least one spatial angle of the sensor unit relative to the load-bearing device (see Bell paragraph 34 and figure 2 regarding forklift and sensor array mounted on fork arm- it is obvious that the angle at which the sensor is installed constitutes a "predetermined" angle relative to the load bearing device).  
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 7, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the steps of: 
(e) displacing the sensor unit relative to the object along a second direction by a prescribed distance the second direction orthogonal to the first direction, and issuing a second direction signal indicative thereof (see Iqbal paragraph 80-81 regarding checking to see if second position is proper for the camera, and if not, choosing an action of moving the grabber to yet a third determined position in order to grab the object and checking again to see if the position is proper for the camera, obviously issuing a second direction signal. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet, where it is obvious that an implementation of the movement would involve vehicle driving and steering, fork thrust, and fork lift- with that in mind, it is obvious that if a first direction movement was that of fork thrust, and the second direction movement adjustment was that of fork lift, then the second direction was orthogonal to the first.),
(f) determining a third position of the sensor unit relative to the object and issuing a third position signal indicative thereof (see Iqbal paragraph 80-81 regarding determining whether the position the grabber was moved to is proper for the camera view, involving the determination of the third position in space. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.), and 
(g) determining the spatial orientation of the sensor unit relative to the load-bearing device using the computer processor (see Bell paragraphs 21 and 29 where it is obvious that in order for an automated sensor unit to determine how to engage a fork with a pallet when the fork , 
the computer processor responsive to the first, second and third position signals and the first and second direction signals to determine a second distance between the second and third positions of the sensor unit for calibrating the sensor unit (see Iqbal paragraph 80-81 regarding determining whether the position the grabber was moved to is proper for the camera view, involving the determination of the third position in space- the calibration of the camera is interpreted as the processor determining that the camera has a "proper view of the object to be grasped" as taught by Iqbal paragraph 80. This calibration involves the determination of the distance between the second and third position points in space as part of the calculations of moving between them. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.).  
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 8, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the steps of: 
predetermining one of the first and second distances (see Iqbal paragraph 78-81 regarding selection of a movement action from a trained network, meaning that the movement distances of adjustment were predetermined).  
Regarding claim 9, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
wherein the steps of predetermining one of the first and second distances further comprise the step of: 
determining the distance between the first and the second positions as a Euclidean distance (see Iqbal paragraph 78-81 regarding movement between first and second positions according to positions in 6D space, and paragraphs 54-55 regarding camera to space calculation within a Cartesian coordinate system, rendering obvious the implementation that calculations of distance between positions would be Euclidean, or by the distance between points in a Cartesian coordinate system in space).  
Regarding claim 10, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the steps of predetermining one of the first and second distances further comprise the step of: 
determining the distance between the second and the third positions a Euclidean distance (see Iqbal paragraph 78-81 regarding movement between first and second positions according to positions in 6D space, and paragraphs 54-55 regarding camera to space calculation within a Cartesian coordinate system, rendering obvious the implementation that calculations of distance between positions would be Euclidean, or by the distance between points in a Cartesian coordinate system in space).  
Regarding claim 11, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the step of: displacing the sensor unit along a single spatial axis (see Iqbal paragraph 78-80 regarding moving the grabber to the determined position in order to grab the object. See Iqbal paragraph 82 .  
Regarding claim 12, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the step of displacing the sensor unit relative to the object is performed by displacing the industrial truck relative to the object (see Iqbal paragraph 78-80 regarding moving the grabber to the determined position in order to grab the object. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet, where it is obvious that an implementation of the movement would involve vehicle driving and steering, fork thrust, and fork lift.).  
Regarding claim 13, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the step of displacing the sensor unit relative to the object is performed by retracting or advancing a thrust mast of the industrial truck (see Iqbal paragraph 78-80 regarding moving the grabber to the determined position in order to grab the object. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet, where it is obvious that an implementation of the movement would involve vehicle driving and steering, fork thrust, and fork lift.).  
Regarding claim 14, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the step of displacing the sensor unit relative to the object is performed by retracting or advancing a lift mast of the industrial truck (see Iqbal paragraph 78-80 regarding moving the grabber to the determined position in order to grab the object. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet, where it is obvious that an implementation of the movement would involve vehicle driving and steering, fork thrust, and fork lift.).  
Regarding claim 15, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the step of: 
repeating steps (a) through (d) to calibrate the sensor unit during operation of the industrial truck (see Iqbal paragraph 82 regarding method for an autonomous forklift lifting a pallet with camera- the calibration of the camera is interpreted as the processor determining that the camera has a "proper view of the object to be grasped" as taught by Iqbal paragraph 80. A repetition of steps a-d means a new object is to be picked up- it is obvious that this will occur in the lifecycle of a forklift).  
Regarding claim 16, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches further comprising the step of: 
initiating calibration of the sensor unit by an operator using an operating element of the industrial truck (see Bell paragraph 65 regarding human operator control of automated vehicle software at mobile device).  
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 17, the combination of Iqbal and Bell teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Iqbal and Bell teaches wherein the load carrier is a lift pallet (see Bell paragraph 26 regarding forklift and pallet).  
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Regarding claim 18, Iqbal teaches A system for calibrating a sensor unit disposed on a load-bearing device of an industrial truck (see Iqbal paragraph 82 regarding method for an autonomous forklift lifting a pallet with camera.), comprising: 
a position sensor configured to determine a first position of the sensor unit relative to an object remotely located relative to the industrial truck and issuing a first position signal indicative thereof (see Iqbal paragraph 78-80 regarding detecting an object to be grasped and determining the position of that object in space and what position to move grabber to in order to grab it. This is a determination of the position of both the sensor and the object. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.); 
a displacement device configured to move the sensor unit relative to the object in a first direction by a prescribed distance and issuing a first direction signal indicative thereof (see Iqbal paragraph 78-80 regarding moving the grabber to the determined position in order to grab the object. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet, where it is obvious that an implementation of the movement would involve vehicle driving and steering, fork thrust, and fork lift.); 
the position sensor configured to determine a second position of the sensor unit relative to the object following displacement of the sensor unit by the prescribed distance and issuing a second position signal indicative thereof (see Iqbal paragraph 78-80 regarding determining whether the position the grabber was moved to is proper for the camera view, involving the determination of the second position in space. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.); and 
a computer processor, responsive to the first and second position signals and the first direction signal, for determining a first distance between the first and second positions of the sensor unit (see Iqbal paragraph 78-80 regarding determining whether the position the grabber was moved to is proper for the camera view, involving the determination of the second position in space- the calibration of the camera is interpreted as the processor determining that the camera has a "proper view of the object to be grasped" as taught by Iqbal paragraph 80. This calibration involves the determination of the distance between the first and second position points in space as part of the calculations of moving between them. See Iqbal paragraph 82 regarding adapting this method for an autonomous forklift lifting a pallet.),
However, Iqbal does not explicitly teach a determination of orientation of the sensor relative to the load bearing device as needed for the limitations of claim 18. 
Bell, in a similar field of endeavor, teaches determining a spatial orientation of the sensor unit relative to the load-bearing device for calibrating the sensor unit (see Bell paragraphs 21 and 29 where it is obvious that in order for an automated sensor unit to determine how to engage a fork with a pallet when the fork is in view of the sensor, the spatial orientation of the fork relative to the sensor is determined by the processor - the calibration of the camera is .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Iqbal to include the teaching of Bell by incorporating the fork-camera spatial considerations of Bell’s system of automated forklift process determination parameters to the grabber position determination considerations of Iqbal, which are known to be adaptable to the forklift environment. One of ordinary skill would recognize that Iqbal and Bell are analogous in the field of automated forklift procedures and programming.
One would be motivated to combine these teachings in order to provide teachings relating to methods for sensing object load engagement, transportation and disengagement by automated vehicles, especially forklifts (see Bell paragraph 2). 
Dependent claims 19-20 are analogous in scope to claim 7, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483